Citation Nr: 1745710	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  10-34 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to July 12, 2009, and a disability rating in excess of 70 percent on and after September 1, 2009.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to April 11, 2017.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. M. Celli, Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to October 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in March 2009, October 2009, October 2015, and July 2017 by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado and Appeals Management Office (AMO).

In an October 2009 rating decision, the RO granted a temporary evaluation of 100 percent for the Veteran's PTSD from July 12, 2009, to September 1, 2009.  As the Veteran was receiving the maximum disability rating during this period, the Board will not address the issue of entitlement to a higher disability rating for that period.    In an October 2015 rating decision, the RO granted an increased disability rating of 50 percent for PTSD, effective September 1, 2009, and a July 2017 rating decision issued by the AMO granted a disability rating of 70 percent on and after September 1, 2009.  Because the increased disability ratings assigned were not the maximum ratings available for that period, the claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In addition, the AMO granted entitlement to a TDIU in the July 2017 rating decision and assigned an effective date of April 11, 2017.  Although the evidence does not show that the Veteran disagreed with the effective date of the grant of TDIU, the United States Court of Appeals for Veterans Claims has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, based on the evidence, the Board has jurisdiction to address this issue herein.    

The Veteran's file has been scanned and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in the former Virtual VA system and the Veterans Benefits Management System to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. Prior to July 12, 2009, the Veteran's PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2. On and after September 1, 2009, the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas.

3. The Veteran's service-connected disability did not render him unable to secure or follow substantially gainful employment prior to April 11, 2017.


CONCLUSIONS OF LAW

1. Prior to July 12, 2009, the criteria for an initial disability rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2016).

2. On and after September 1, 2009, the criteria for a disability rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2016).

3. The criteria for entitlement to a TDIU were not met prior to April 11, 2017.  38 U.S.C.A. §§ 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2016).  A January 2008 letter satisfied the duty to notify provisions, to include notice of the regulations pertinent to the establishment of an effective date and disability rating.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In addition, the record contains the Veteran's VA treatment records and examination reports, private treatment records, and lay evidence.  Pursuant to a December 2016 Board Remand, additional private treatment records were obtained and the Veteran underwent additional VA examination in April 2017.  The record demonstrates that all VA examiners reviewed the pertinent evidence and the Veteran's lay statements, and the examination reports provide sufficient information to rate the service-connected disability on appeal.  38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  As such, the Board finds the examinations to be sufficient and adequate for rating purposes.  Furthermore, the Board finds the AMO substantially complied with the December 2016 remand directives.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

There is no indication in the record that any additional evidence relevant to the issues is available and not part of the record.  See Pelegrini, 18 Vet. App. 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

The Board has thoroughly reviewed all of the evidence.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matters decided herein.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2016).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2016); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA also has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2016).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

 A GAF (Global Assessment of Functioning) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  A GAF score of 21 to 30 is defined as behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriate, suicidal preoccupation) or an inability to function in almost all areas (e.g., stays in bed all day, no job, home or friends).  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  

A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.

The Veteran's service-connected PTSD has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411, which provides: 

A 30 percent disability rating is warranted when the Veteran experiences occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is warranted when the Veteran experiences occupational and social impairment with reduced reliability and productivity, due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted when the Veteran experiences occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); and inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.  38 C.F.R. § 4.130.

The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).


Prior to July 12, 2009

The Veteran's service-connected PTSD is currently rated as 30 percent disabling prior to July 12, 2009.  Therefore, to warrant a higher disability rating for this period, the evidence must show occupational and social impairment with reduced reliability and productivity, or meet the criteria for the 70 percent or 100 percent evaluations.  

Upon review, the Board finds that a disability rating in excess of 30 percent is not warranted for the Veteran's service-connected PTSD at any time prior to July 12, 2009.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.130, Diagnostic Code 9411.  Initially, the Board notes the Veteran experienced symptoms that are not listed in the rating criteria, and as a result, the Board has considered many of the Veteran's symptoms as "like or similar to" the schedular rating criteria of occupational and social impairment with occasional decrease in work efficiency.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Here, the evidence does not reflect flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks, difficulty in understanding complex commands, impairment of short- and long-term memory, impaired judgment, or impaired abstract thinking during this period.  

The Board acknowledges the Veteran's reports of symptoms to include frequent nightmares and intrusive thoughts, insomnia, social avoidance, flashbacks, irritability, hyperarousal, and suicidal ideation.  In addition, VA treatment records dated in June 2009 reflect restricted affect, slow speech, and fair insight and judgment.  However, these particular symptoms appear rare as records do not reflect other similar reports during this period.  Here the Board finds significant the records demonstrating the Veteran was always oriented and had appropriate grooming, and his thought processes and speech were logical and goal-directed.  He also consistently denied hallucinations, delusions, and perceptual disturbances, and although he experienced suicidal ideation throughout the periods on appeal, he consistently denied any plans or intent.

In this case, the Board finds highly probative the evidence showing the Veteran's ability to maintain employment and interact with friends and family prior to July 12, 2009. A February 2008 treatment record indicates the Veteran was comfortable with his son, had reconnected with his stepson, and had good relations with his girlfriend and best friend.  More notably, an August 2008 record shows the Veteran was able to work without missing time, had been productive, and was able to interact with friends and family.  In September 2008, the Veteran reported that he liked to be around people and felt lonely at home, and a November 2008 VA treatment record shows the Veteran was actively working in car stock racing.  

The November 2008 VA examination report indicates the Veteran's symptoms remained fairly consistent and that he was trying to stay busy since he had retired, to include working part-time for a man who drove race cars and looking for sponsors in connection thereto.  The Veteran did report symptoms of poor sleep, nightmares, hyperstartle and hypervigilance, high levels of anger and irritability, recurrent flashbacks, and suicidal ideation without intent or plan, which was consistently confirmed by VA treatment records dated during this period.  However, he had normal cognitive functioning, no psychosis, and was able to maintain activities of daily living.  Although at times the Veteran demonstrated social avoidance, he reported that his symptoms had caused limited problems with work in the past and he had never been fired.  The VA examiner further opined that although the Veteran had occasional decreases in work efficiency, his symptoms did not interfere with all types of work and only occasionally made the work environment more difficult.  Similarly, a May 2009 VA treatment record indicates the Veteran was working two part-time jobs to support himself financially.  

Finally, the Veteran's GAF scores ranged from 55-61, indicating a range of moderate symptoms to some difficulty in social or occupational functioning, but generally functioning pretty well with some meaningful interpersonal relationships.  Here, the evidence indicates that the Veteran was able to maintain employment with slight difficulty and developed and maintained meaningful relationships with family and friends despite his tendency to socially isolate.  For these reasons, the Board finds the criteria for a disability rating in excess of 30 percent for PTSD have not been met at any time prior to July 12, 2009.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411.

On and after September 1, 2009

On and after September 1, 2009, the Veteran's service-connected PTSD is currently rated as 70 percent disabling.  Therefore, to warrant a higher disability rating for this period, the evidence must show total occupational and social impairment.  In this respect, the Board notes that the criteria for a 100 percent disability rating under Diagnostic Code 9411 require both total occupational and social impairment; the criteria are conjunctive, not disjunctive; thus, both criteria must be met. See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); compare Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).

Upon review, the Board finds that a disability rating in excess of 70 percent is not warranted for the Veteran's service-connected PTSD at any time on or after September 1, 2009.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.130, Diagnostic Code 9411.  Here, the evidence does not demonstrate gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting self or others, intermittent ability to perform activities of daily living, disorientation to time or place, or memory loss for names of closest relatives, own occupation, or own name.  With respect to social impairment, the Veteran reported problems with avoidance and isolation; however, VA treatment records dated in October 2009, May 2010, and September 2014 show the Veteran spent time with his sons and friends.  Although an August 2010 VA treatment record reflects symptoms of intrusive thoughts, low mood, restricted affect, and some slowing of speech, the record also shows that the Veteran's son was living with him and providing good support.  

With respect to occupational impairment, the August 2010 record shows the Veteran was working one to two days per week.  In December 2011, the Veteran was looking for employment as his part-time job was over, and a November 2013 record shows the Veteran had started working again.  In October 2014, the Veteran purchased a home, which the Board finds to be evidence of independence, an ability to maintain activities of daily living, and the capability to manage finances.   
On VA examination in October 2015, the Veteran reported symptoms of depressed mood, diminished interest, recurrent images and nightmares, avoidance, emotional numbing, anger, irritability, hyperstartle responses and hypervigilance.  However, he only reported some difficulty with work due to his anger and depression.  The VA examiner found the Veteran had moderate symptoms but was able to work and maintain activities of daily living.  More specifically, the VA examiner opined the Veteran had social and occupational impairment with reduced reliability due to disturbances in mood and motivation, anxiety, and mild memory loss, but not total social and occupational impairment.  

The Board notes that a February 2017 private treatment record indicates the Veteran's functioning was severely impaired by his mental disorder and that the April 2017 VA examiner reported that the Veteran's PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  However, the Board finds it pertinent that the VA examiner also found the Veteran would be able to complete simple tasks in a loosely supervised environment with flexibility and limited contact with the public and co-workers.  In addition, the Veteran was able to maintain activities of daily living, as his grooming and hygiene appeared appropriate, and his speech was normal.  The Veteran described his mood as "fair", and his affect was pleasant.  His thought processes were linear, and he denied suicidal or homicidal thoughts.  There was no evidence of psychosis, and his thoughts were appropriately abstract.  He was fully oriented, insight and judgment both appeared to be appropriate, and his memory skills in history-giving were intact.  

Finally, the Board notes that physicians and psychologists assigned GAF scores ranging from 45 to 50 during this period, which indicate a range of moderate difficulty to serious impairment in social or occupational functioning.  Here, the Board finds the assigned 70 percent disability rating recognizes the Veteran's level of serious impairment in several areas, to include employment and social interaction.  As a result, the service-connected symptomatology as a whole more nearly approximates the criteria for a disability rating of 70 percent on and after September 1, 2009 as it does not support a finding of both total social and occupational employment.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411; see Hart, 21 Vet. App. 505.

Extraschedular Consideration

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

Here, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the ratings assigned inadequate.  The Veteran's service-connected PTSD is evaluated as a psychiatric disability, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Thun, 22 Vet. App. at 115; see also 38 C.F.R. § 4.130, Diagnostic Code 9411.  During the periods on the appeal, the Veteran's PTSD was manifested by depression, nightmares, flashbacks, anger, insomnia, irritability, isolation, avoidance, diminished interest, impaired sleep, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are contemplated by the evaluations assigned for the periods on appeal.  Evaluations in excess of that assigned are provided for certain manifestations of a psychiatric disability, but the medical evidence do not demonstrate that those manifestations are present in this case.  Here, the Board finds the criteria for the evaluations assigned more than reasonably describes the Veteran's disability level and symptomatology, and therefore, the schedular evaluations are adequate, and no referral is required.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

TDIU

Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16(b).  Factors such as employment history, as well as educational and vocational attainments, should be considered.  Id.  For VA purposes, the term unemployability is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a); see also 38 C.F.R. §§ 3.340, 3.341.
As noted above, the RO granted entitlement to a TDIU effective April 11, 2017.  Prior to July 12, 2009, the Veteran's schedular rating for his service-connected PTSD is 30 percent.  As such, the Veteran does not meet the minimum criteria for entitlement to a TDIU during that period.  On and after September 1, 2009, the Veteran meets the minimum schedular criteria with a 70 percent disability rating for PTSD, and therefore the question is whether the Veteran's service-connected disability was of sufficient severity to produce unemployability at any time during the period from that date to April 11, 2017.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  As noted above, the Veteran was working one to two days per week in August 2010, and a November 2013 record shows the Veteran had started working again.  The October 2015 VA examiner found the Veteran was able to work.  Most notably, the Veteran himself did not assert that he was totally unable to obtain and maintain substantially gainful employment during this period.  As a result, the Board finds the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and entitlement to a TDIU prior to April 11, 2017, is denied.  See 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

Entitlement to an initial disability rating in excess of 30 percent for PTSD prior to July 12, 2009, is denied.

Entitlement to a disability rating in excess of 70 percent for PTSD on and after September 1, 2009, is denied.

Entitlement to a TDIU is denied prior to April 11, 2017.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


